In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 15-558V
                                    Filed: September 13, 2016
                                        Not for Publication


*************************************
LORRAINE SWANSON,                         *
                                          *
             Petitioner,                  *
                                          *              Damages decision based on a
 v.                                       *              stipulation; influenza (“flu”)
                                          *              vaccine; Guillain-Barré syndrome
SECRETARY OF HEALTH                       *              (“GBS”)
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On September 13, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that her receipt of influenza
(“flu”) vaccine on December 20, 2012 caused her to develop Guillain-Barré syndrome (“GBS”).
She further alleges that she experienced the residual effects of this injury for more than six months.
Respondent denies that petitioner’s flu vaccine caused her to develop GBS, any other injury, or her
current condition. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
parties’ attached stipulation and awards compensation in the amount and on the terms set forth in
the stipulation. Pursuant to the stipulation, the court awards:

    a. a lump sum of $250,000.00 representing compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
       payable to petitioner in the amount of $250,000.00; and

    b. a lump sum of $45,178.74, representing reimbursement of a State of New York Medicaid
       lien, in the form of a check payable jointly to petitioner and:

                          New York City Division of Liens and Recovery
                                       P.O. Box 414799
                                      Boston, MA 02241
                                   Attn: Ms. Emily Eichblatt
                                       CIN: MV97967T
                                    Case Number: 708807

      Petitioner agrees to endorse this check to the New York City Division of Liens and
Recovery.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 13, 2016                                                          s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2